OPINION OF THE COURT
Kavanagh, J.
On the morning of September 22, 2004, Police Officer Jason Miletic from the 28th Precinct’s Street Narcotics Enforcement Unit observed defendant Shamrod Sutton approach defendant Donnie Simmons and saw Simmons hand Sutton money. Sutton then gave a black pouch to Simmons. A short while later, Officer Miletic observed an individual approach Simmons, who removed a small object from the black pouch, gave the object to the individual who in turn gave Simmons money. A few moments later, Officer Miletic observed a similar transaction between Simmons and another individual. When Sutton and Simmons were apprehended, the black pouch was recovered and 16 small ziplock bags of cocaine were found inside the pouch.
After being arrested, Simmons was initially charged with criminal possession of a controlled substance in the seventh degree on a misdemeanor complaint. That same day, Simmons was arraigned on the complaint and assigned counsel from the *135Criminal Court Panel of the Assigned Counsel Plan. On September 27, 2004, the prosecutor indicated that he intended to present the charges against Simmons to a grand jury on September 29, 2004. At that time, Simmons’s counsel orally indicated that Simmons intended to testify before the grand jury and the prosecutor served defense counsel with a letter informing Simmons of the date, time and location of the grand jury presentation. Simmons never provided written notice of his intention to appear before the grand jury as required and in fact did not appear.
On October 5, 2004, Simmons was charged by indictment with criminal possession of a controlled substance in the third and fifth degrees. He was arraigned on November 12, 2004 and on that date his assigned counsel, who was not a member of the “felony panel” of assigned attorneys, asked to be relived as counsel. New counsel was substituted and defendant entered a not guilty plea. Simmons’s new counsel filed a motion to dismiss the indictment claiming that Simmons was not accorded an opportunity to appear before the grand jury, blaming his nonappearance on the fact that his assigned counsel was not felony-certified and claiming that counsel’s lack of felony certification deprived him of the opportunity to appear before the grand jury.
The motion court properly denied Simmons’s CPL 190.50 (5) (c) motion to dismiss the indictment. Initially it must be noted that Simmons failed to provide a written request to testify before the grand jury (see People v Washington, 284 AD2d 220 [2001], lv denied 96 NY2d 925 [2001]). In addition, the notice provided Simmons by the prosecutor set forth its intention to present the matter to the grand jury and provided specifics regarding the date, time and place of the presentation satisfying in all respects their obligation under the Criminal Procedure Law.
Similarly, there is no merit to Simmons’s argument that he was constructively without counsel when the matter was to be presented to the grand jury for its consideration. We reject Simmons’s claim that he was denied effective counsel because the court failed to assign him what he describes as “felony-qualified” counsel. An indigent defendant does not have the right to specify the qualifications of his or her court-appointed lawyer (People v Batts, 186 AD2d 208, 209 [1992]). The attorney Simmons characterizes as “misdemeanor counsel” was duly licensed to practice law in New York, and was thus legally eligible to represent a client in any category of legal matter, *136subject to the requirement of being competent to handle the particular matter (see Code of Professional Responsibility DR 6-101 [a] [1] [22 NYCRR 1200.30 [a] [1]). There is nothing in the record to indicate that the attorney was incapable of effectively representing Simmons at the grand jury stage of these proceedings or as Simmons suggests, leaving Simmons constructively without counsel at a critical stage in this prosecution. Parenthetically, an attorney’s role in a matter being presented to a grand jury is a rather limited one—the attorney may be present, witness the presentation and may advise, “but may not otherwise take any part in the proceeding” (CPL 190.52 [2]).
Moreover, the fact that counsel did not secure Simmons’s appearance before the grand jury is, by itself, insufficient to demonstrate ineffective assistance of counsel (see People v Wiggins, 89 NY2d 872, 873 [1996]). In order to show ineffective assistance of counsel, Simmons must establish that his attorney’s failure to effectuate his intent to testify before the grand jury resulted in prejudice to him (see People v Alicea, 229 AD2d 80 [1997], Iv denied 90 NY2d 890 [1997]). Simmons does not make any showing of what would have been presented to the grand jury had he testified or that his appearance would have altered the final result. He does not state what testimony he would have offered or what evidence he would have sought to admit that might lead one to conclude that having heard it, the grand jury would have arrived at a different decision (CPL 190.50; People v Mobley, 309 AD2d 605 [2003], Iv denied 1 NY3d 599 [2004]). We also note that Simmons did not testify at trial.* Under all of these circumstances, this Court cannot say that Simmons’s failure to appear before the grand jury was the product of ineffective assistance of counsel.
After a jury trial, each defendant was convicted of criminal possession of a controlled substance in the third and fifth degrees. As to the claims raised by both defendants, we conclude that the prosecutor’s summation did not deprive them of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]), and the court properly exercised its discretion in denying their mistrial motions challenging certain summation remarks. In this case where police credibility was at issue, the prosecutor made proper arguments concerning whether the police witnesses should be *137believed, without “vouching” or expressing any personal opinion. The other challenged remarks constituted fair comment on the evidence and reasonable inferences that could be drawn therefrom, made in response to defense arguments.
The People’s cross-examination of a defense witness as to alleged drug activity was made in good faith and had a reasonable basis in fact (see People v Burwell, 159 AD2d 407, 409 [1990], lv denied 76 NY2d 785 [1990]), since the People revealed the source of their information, and the witness had admittedly been convicted of several drug-related crimes.
We also reject Sutton’s challenges to the sufficiency and weight of the evidence supporting his conviction. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]).
Finally, Simmons’s arguments for a reduced penalty under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]).
Accordingly, the judgment of the Supreme Court, New York County (Maxwell Wiley, J.), rendered March 21, 2005, convicting defendant Sutton, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, should be affirmed. The judgment of the same court (Carol Berkman, J., at dismissal motion; Maxwell Wiley, J., at jury trial and sentence), rendered March 21, 2005, convicting defendant Simmons of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to an aggregate term of IVa to 9 years, should be affirmed.

 In fact, defendant Simmons at trial called no witnesses nor did he question the sole witness called by his codefendant.